UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 MACBRIDE NIG. LIMITED (ADEBISI
 ADENARIWO),

                        Plaintiff,
                                                    Civil Action No. 13-1201 (ESH)
                v.

 FEDERAL MARITIME COMMISSION,

                        Defendant.



                                     MEMORANDUM OPINION

       Plaintiff MacBride NIG Limited (Adebisi Adenariwo) filed a pro se lawsuit against the

Federal Maritime Commission (“Commission”) requesting judicial review of decisions made by

a Commission Settlement Officer. (Compl., Aug. 2, 2013 [ECF No. 1], at 2.) Defendant now

moves for dismissal. (Motion to Dismiss (“Mot.”), Oct. 1, 2013 [ECF No. 5].) For the reasons

stated below, defendant’s motion will be granted.

                                        BACKGROUND

       Under the Shipping Act of 1984, 46 U.S.C. §§ 40101 et seq., the Federal Maritime

Commission, an independent agency tasked with regulating international maritime commerce, is

permitted to hear and adjudicate the claims of independent parties alleging violations of the

statute. See 46 U.S.C. § 41301. Where the claimant requests less than $50,000, the parties may

agree to have the claim decided by a Commission Settlement Officer through an informal

adjudication process. 46 C.F.R. § 502.301(b). The decision reached by the Settlement Officer is

considered a final order after thirty days unless the Commission exercises its “discretionary
right” to review. 46 C.F.R. § 502.304(g). Under the Hobbs Act, exclusive jurisdiction for the

appeal of final orders by the Commission is vested in a federal court of appeals where venue is

proper. 28 U.S.C. § 2342; see also D. L. Piazza Co. v. W. Coast Line, 119 F. Supp. 937, 939

(N.D. Ill. 1953) (holding that federal district court did not have subject matter jurisdiction for

case brought under predecessor statute).

        Pursuant to this statutory procedure, Mr. Adenariwo filed two claims with the

Commission on behalf of his company, MacBride Nigerian Ltd., against BDP International Inc.,

Zim Integrated Shipping, and Zim’s agent for shipping related disputes. (See Pltf.’s Exhibit,

4/18/2012 Settlement Officer Decision.) In order to avoid a lengthy and resource-intensive

process, plaintiff chose to limit each claim to $50,000 and pursue informal adjudication before a

Settlement Officer. (Compl. at 2.) On April 18, 2012, the Settlement Officer issued a decision

dismissing one claim as time-barred (Docket Number 1920(I)) and ordering Mr. Adenariwo to

demonstrate a valid assignment from his co-signee corporation, MacBride Nigerian Ltd., on the

other claim (Docket Number 1921(I)). (See Pltf.’s Exhibit, 4/18/2012 Settlement Officer

Decision.)    After Mr. Adenariwo supplemented the record in Docket Number 1921(I), the

Settlement Officer granted him reparations of $18,308.94 plus interest in a decision dated March

7, 2013. (See Pltf.’s Exhibit, 3/7/2013 Settlement Officer Decision.) Within thirty days,

however, the Commission exercised its right to review the Settlement Officer’s decision on

Docket Number 1921(I). (See Def.’s Ex. A, “Notice of Determination to Review”.) This review

is still pending.

                                            ANALYSIS

        Defendant recognizes that a pro se plaintiff’s pleadings are held to a less stringent

standard. Brown v. D.C., 514 F.3d 1279, 1283 (D.C. Cir. 2008). Nevertheless, defendant argues



                                                  2
that this case must be dismissed on three independent grounds: (1) the Court lacks subject matter

jurisdiction under the Hobbs Act; (2) the Commission’s decision on Docket 1921(I) is not yet

final; and (3) plaintiff fails to state a claim under Fed. R. Civ. P. 12(b)(6). For the reasons

discussed below, the Court agrees that it lacks subject matter jurisdiction to hear the case and

that the case is not yet ripe for review in federal court. Therefore, without reaching the merits,

the case must be dismissed without prejudice.

       First, under the explicit terms of the Hobbs Act “[t]he court of appeals has exclusive

jurisdiction to enjoin, set aside, suspend (in whole or in part), or to determine the validity of all

rules, regulations, or final orders of the Federal Maritime Commission issued pursuant to . . . 46

U.S.C. § 41304.” 28 U.S.C. § 2342. Plaintiff does not challenge the applicability of this statute

to his claims. To the contrary, he concedes this deficiency and requests that this Court “transfer

the case to the Court of Appeal [sic] when appropriate in time.” (“Motion to deny defendant’s

motion to dismiss plaintiff’s complaint,” [ECF No. 10], at 5.) However, this Court is only

permitted to transfer a case to another district court. See 28 U.S.C. 1404(a). Absent subject

matter jurisdiction, the Court has no choice but to dismiss the case. See Fed. R. Civ. P 12(b)(1).

       Second, the Commission’s decision is not yet ripe for review by a federal court because it

is not yet a final order. See Bennet v. Spear, 520 U.S. 154, 177-78 (1997). The confusion on this

point arises from the fact that the plaintiff brought two independent claims for informal

adjudication by the Settlement Officer that were “procedurally consolidated” because “they

involved substantially the same issues and parties.” (See Pltf.’s Exhibit, 3/7/2013 Settlement

Officer Decision on Reparations.) The first claim, Docket Number 1920(I), was dismissed and

became final on March 22, 2013, when the Commission did not exercise its right to review the

decision within thirty days under 46 C.F.R. § 502.304(g). (See Pltf.’s Exhibit, 3/7/2013



                                                   3
Settlement Officer Decision on Petition for Reconsideration.) The time to appeal that decision

expired prior to plaintiff’s filing the present complaint on August 2, 2013. 1 The second claim,

Docket Number 1921(I) for which Mr. Adenariwo was awarded reparations of $18,308.94, is not

yet a final order because the Commission is still reviewing the case. The Hobbs Act only

permits the review of “final orders” and therefore no federal court is able to review the case at

this time. See Blue Ridge Envtl. Def. League v. Nuclear Regulatory Comm’n, 668 F.3d 747, 753

(D.C. Cir. 2012) (“Finality under the Hobbs Act is to be narrowly construed[;] ... [a]n order is

final if it imposes an obligation, denies a right, or fixes some legal relationship, usually at the

consummation of an administrative process.” (internal citations and quotation marks omitted)).

                                              CONCLUSION

        For the foregoing jurisdictional reasons, defendant’s Motion is granted. A separate Order

accompanies this Memorandum Opinion.


                                                                                 /s/
                                                                     ELLEN SEGAL HUVELLE
                                                                     United States District Judge

Date: November 26, 2013




1
 Plaintiff had sixty days from March 22, 2013 to appeal Docket Number 1920(I) to the Court of Appeals. Plaintiff
did not bring such an appeal by May 22, 2013 as was required by 28 U.S.C. § 2344. Instead, plaintiff filed the
present complaint on August 2, 2013.

                                                        4